                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

JAMES COPELAND,                                  :
                                                 :
              Petitioner,                        :
                                                 :          CIVIL ACTION
              v.                                 :
                                                 :          NO. 18-2411
BARRY SMITH, et al.,                             :
                                                 :
              Respondents.                       :

                                            ORDER

       AND NOW, this __5th__ day of December, 2019, upon consideration of Petitioner’s

Petition for a Writ of Habeas Corpus (Doc. 2), the Commonwealth’s Response in Opposition

(Doc. 18), Petitioner’s Response to Respondents’ Answer (Doc. 22), and the Report and

Recommendation of U.S. Magistrate Judge Marilyn Heffley (Doc. 23), it is HEREBY

ORDERED AND DECREED that:

       1. The Report and Recommendation is APPROVED and ADOPTED;

       2. The Petition for a Writ of Habeas Corpus is DENIED WITH PREJUDICE;

       3. Petitioner’s Motions to Stay Habeas Corpus Proceedings (Doc. Nos. 8, 19) are

          DENIED;

       4. There is no probable cause to issue a certificate of appealability; and

       5. The Clerk of Court shall mark this file CLOSED.



                                                     BY THE COURT:

                                                     /s/ Petrese B. Tucker

                                                     ____________________________
                                                     Hon. Petrese B. Tucker, U.S.D.J.
